       Case 1:19-cv-10660-LAK-SDA Document 16 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        11/20/2020
 Eugenia Tamayo,

                                Plaintiff,
                                                            1:19-cv-10660 (LAK) (SDA)
                    -against-
                                                            ORDER
 Luis Alexis Ramirez,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, as well as for dispositive motions, pursuant to 28 U.S.C. § 636(b)(1)(A). (ECF No.

15.) All pretrial motions and applications, including those related to scheduling and discovery,

must be made to Judge Aaron and in compliance with this Court’s Individual Practices, available

on the Court’s website at http://nysd.uscourts.gov/judge/Aaron.

       It is hereby Ordered that, no later than December 1, 2020, the parties shall file a joint

letter regarding the status of this action.

       It is further Ordered that the parties shall appear via Telephone for a conference on

Thursday, December 3, 2020, at 2:00 p.m. EST. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.
     Case 1:19-cv-10660-LAK-SDA Document 16 Filed 11/20/20 Page 2 of 2




DATED:     New York, New York
           November 20, 2020

                                     ______________________________
                                     STEWART D. AARON
                                     United States Magistrate Judge




                                    2
